Exhibit 10.1

 

 

THE RYLAND GROUP, INC.

2013 EXECUTIVE OFFICER LONG-TERM INCENTIVE PLAN

PURSUANT TO THE 2011 EQUITY AND INCENTIVE PLAN

 

The Ryland Group, Inc. (the “Company”) has established the 2013 Executive
Officer Long-Term Incentive Plan pursuant to the 2011 Equity and Incentive Plan
(the “Plan”) to provide long-term performance driven incentive compensation to
its executive officers.

 

1.                                    Definitions

 

The terms below shall have the following meanings:

 

(a)                               “Board” shall mean the Board of Directors of
the Company.

 

(b)                              “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time and any successor to such Code.

 

(c)                               “Committee” shall mean the Compensation
Committee of the Board or a subcommittee of the Compensation Committee composed
of two or more “outside directors” as defined in Code Section 162(m) and the
regulations thereunder.

 

(d)                              “Company” shall mean The Ryland Group, Inc.,
its subsidiaries, partnerships and other related entities and affiliates, except
where the context applies solely to The Ryland Group, Inc. as determined by the
Committee.

 

(e)                               “Disability” shall mean a period during which
a Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Employer, or (iii) is determined to be totally disabled by the Social Security
Administration.

 

(f)                                “Industry Peer Group” shall mean the
companies selected by the Compensation Committee as the peer group companies for
the purpose of determining the Company’s relative TSR (total stockholder return)
in comparison to this Group over the Long-Term Performance Period.

 

(g)                               “Long-Term Performance Goals” shall mean the
long-term performance measurement criteria selected by the Committee to
determine the amount of the Performance Award earned and payable to a
Participant at the end of the Long-Term Performance Period.

 

(h)                              “Long-Term Performance Period” shall mean the
three-year period encompassing the 2013, 2014 and 2015 fiscal years of the
Company over which the Long-Term Performance Goals are measured for determining
the amount of the earned payment of the Performance Award.

 

1

--------------------------------------------------------------------------------


 

(i)                                  “Participant” shall mean an Executive
Officer of the Company pursuant to Section 2.

 

(j)                                  “Performance Award” shall mean the amount
of Performance Shares earned by a Participant under the Plan as determined and
calculated based upon the achievement of Long-Term Performance Goals as measured
at the end of the Long-Term Performance Period.

 

(k)                              “Performance Shares” shall mean shares of
Common Stock of the Company.

 

(l)                                  “Relative Performance Multiplier” shall
mean the percentage  that is applied to each half of the Target Performance
Share Amount as determined and calculated pursuant to Sections 5(a) and (b) in
order to calculate the actual amount of the Performance Award that vests and is
payable to a Participant after the end of the Long-Term Performance Period.

 

(m)                          “Revenue Growth” shall mean the percentage increase
in Total Annual Revenue (as set forth in the Company’s financial statements) for
the Company from December 31, 2012 to December 31, 2015.

 

(n)                              “Separation from Service” shall mean the
Participant’s “separation from service” within the meaning of Code section 409A,
treating as a Separation from Service an anticipated permanent reduction in the
level of bona fide services to be performed by the Participant to 20% or less of
the average level of bona fide services performed by the Participant over the
immediately preceding 36 month period (or the full period during which the
Participant performed services for the Employer, if that is less than 36
months).

 

(o)                              “Target Performance Share Amount” shall mean
the target amount of Performance Shares set forth for each Participant in
Section 4.

 

(p)                              “Total Stockholder Return” shall mean the total
return of a stock to an investor (capital gain plus dividends).

 

2.                                    Participants

 

The Committee has determined that the current Executive Officers of the Company,
consisting of Larry T. Nicholson, Gordon A. Milne, Robert J. Cunnion, III, David
L. Fristoe, Timothy J. Geckle and Peter G. Skelly, are eligible and selected to
participate in the Plan.

 

3.                                   Administration

 

The Plan is administered by the Committee. The Committee has approved the
Performance Awards for Participants, established the Long-Term Performance
Goals for measuring performance over the Long-Term Performance Period, will
review the Company’s actual performance results to assess the extent to which
the Performance Goals have been met and Performance Awards have been earned, and
make any other determinations, interpretations or decisions required in
connection with the Plan. The Committee shall have the authority to amend,
modify and interpret the Plan and make all determinations relating to the Plan
and the Participants. Decisions of the Committee on all matters relating to the
Plan are conclusive and binding on all parties, including the Company and the
Participants. No member of the Committee is liable for any act done or
determination made in good faith in administering, construing or interpreting
the Plan.

 

2

--------------------------------------------------------------------------------


 

4.                                    Performance Awards

 

The Committee has determined the Target Performance Share Amount of the
Performance Award for each Participant in the following amounts:

 

Larry T. Nicholson

 

65,340 Target Performance Shares

Gordon A. Milne

 

16,811 Target Performance Shares

Robert J. Cunnion, III

 

11,208 Target Performance Shares

David L. Fristoe

 

13,057 Target Performance Shares

Timothy J. Geckle

 

13,057 Target Performance Shares

Peter G. Skelly

 

15,859 Target Performance Shares

 

The amount of Performance Shares set forth above with respect to each
Participant represents the Target Performance Share Amount that the Relative
Performance Multiplier is applied to at the end of the Long-Term Performance
Period.

 

5.                                    Vesting and Payment of Performance Awards

 

(a)                               Relative Total Stockholder Return Performance
Metric.  At the end of the Long-Term Performance Period, the Relative
Performance Multiplier will be determined for calculating one-half of the
Performance Award by comparing the Company’s Total Stockholder Return to the
Total Stockholder Return of each of the companies in the Industry Peer Group
over the Long-Term Performance Period (which is the three-year period from
January 1, 2013 to December 31, 2015).  For purposes of computing Total
Stockholder Return, the beginning stock price is the opening stock price on the
first trading day following January 1, 2013 and the ending stock price is the
closing stock price on the last trading day prior to December 31, 2015.  Any
dividend payments over the Long-Term Performance Period by a company are deemed
received by a stockholder and added to the value received by the stockholder
over the Long-Term Performance Period.  Total Stockholder Return is calculated
by measuring the difference between the beginning stock price and the ending
stock price plus any dividends paid by a company over the Long-Term Performance
Period and dividing that amount by the beginning stock price.

 

If the Company’s Total Stockholder Return over the Long-Term Performance Period
is at the 50th percentile when ranked against the Total Stockholder Return over
the Long-Term Performance Period of each of the companies in the Industry Peer
Group, the Relative Performance Multiplier for one-half of the Performance Award
is 100%.  If the Company’s Total Stockholder Return over the Long-Term
Performance Period is between the 50th and 30th percentiles when ranked against
the Total Stockholder Return over the Long-Term Performance Period of each of
the companies in the Industry Peer Group, the Relative Performance Multiplier is
determined using straight line interpolation between zero and 100% based on the
actual percentile ranking of the Company relative to the Industry Peer Group,
such that for each percentile of the ranking of the Company’s Total Stockholder
Return performance below the 50th percentile in comparison to the Industry Peer
Group performance, there is a reduction of 5% of the Relative Performance
Multiplier of 100%.  By way of example, a ranking at the 38th percentile of
relative Total Stockholder Retention Return Performance would result in a
Relative Performance Multiplier of 40%.

 

3

--------------------------------------------------------------------------------


 

If the Company’s Total Stockholder Return over the Long-Term Performance Period
is between 50th and 90th percentiles when ranked against the Total Stockholder
Return over the Long-Term Performance Period of each of the companies in the
Industry Peer group, the Relative Performance Multiplier is determined using
straight line interpolation between 100% and 200% based on the actual percentile
ranking of the Company relative to the Industry Peer Group, such that for each
percentile of the ranking of the Company’s Total Stockholder Return performance
over the 50th percentile in comparison to the Industry Peer Group performance,
there is an addition of 2.5% of the Relative Performance Multiplier of 100%.  By
way of example, a ranking at the 73rd percentile of relative Total Stockholder
Return performance would result in a Relative Performance Multiplier of 157.5%.

 

The following table illustrates how the Relative Performance Multiplier for
computing one-half of the Performance Award is calculated based upon the
Company’s relative Total Stockholder Return performance in comparison to the
Industry Peer Group:

 

Company Relative Total Stockholder Return
Percentile Ranking compared to
Industry Peer Group

 

 

Relative Performance Multiplier

 

90th Percentile or above

 

200%

70th Percentile

 

150%

50th Percentile

 

100%

40th Percentile

 

50%

30th Percentile or below

 

0

 

The Relative Performance Multiplier cannot exceed 200%.

 

(b)                              Revenue Growth Performance Metric.  At the end
of the Long-Term Performance Period, the Relative Performance Multiplier will be
determined for calculating one-half of the Performance Award by calculating the
Company’s Revenue Growth over the Long-Term Performance Period (which is the
three-year period from January 1, 2013 to December 31, 2015).  For purposes of
calculating the Company’s Revenue Growth over the Long-Term Performance Period,
the amount of the difference between $1,308,466,000 (the amount of the Company’s
total revenues for the year ended December 31, 2012) and the amount of the
Company’s total revenues for the fiscal year ending December 31, 2015 and
dividing this difference by $1,308,466,000.  If the Company’s Revenue Growth
over the Long-Term Performance Period is 60%, the target Relative Performance
Multiplier for one-half of the Performance Award is 100%.  If the Company’s
Revenue Growth over the Long-Term Performance Period is between 75% and 45%, the
Relative Performance Multiplier is determined using straight line interpolation
between zero and 200% based on the amount of Revenue Growth achieved by the
Company over the Long-Term Performance Period between 45%, where the Relative
Performance Multiplier is zero, and 75%, where the maximum Relative Performance
Multiplier is 200%.  As a result for each 0.15% of Revenue Growth over 45%,
there is a 1% increase over zero of the Relative Performance Multiplier such
that at 48% of Revenue Growth, the Relative Performance Multiplier is 20% and at
69% of Revenue Growth the Relative Performance Multiplier is 160%.

 

4

--------------------------------------------------------------------------------


 

The following table illustrates how the Relative Performance Multiplier for
computing one-half of the Performance Award is calculated based upon Revenue
Growth over the Long-Term Performance Period:

 

Revenue Growth

 

Relative Performance Multiplier

 

 

 

75% or above

 

200%

67.5%

 

150%

60%

 

100%

52.5%

 

50%

45% or below

 

0

 

The Relative Performance Multiplier cannot exceed 200%.

 

(c)                               At the end of the Long-Term Performance
Period, the Relative Performance Multiplier will be calculated in accordance
with Section 5(a) and (b) and multiplied by each half of the Participant’s
Target Performance Share Amount in order to determine the Participant’s earned
and payable Performance Award which vests and is payable to a Participant in the
form of actual shares of Common Stock equal to the actual Performance Shares
earned by a Participant. Except as set forth in Section 5(d) below, these actual
shares are earned, vest and payable on the date in January 2016 determined by
the Compensation Committee during January 2016.

 

(d)                              Notwithstanding any of the terms of this Plan,
upon the death, Disability or retirement (as defined by the Company, in its
discretion) of a Participant, the full amount of the Target Performance Share
Amount is immediately vested and payable to a Participant, or the Participant’s
estate or beneficiary, as a Performance Award on the first to occur of the
Participant’s death, Disability, or six months following the Participant’s
Separation from Service (coincident with or following the Company’s
determination of retirement).  Upon a Participant’s voluntary termination of
employment with the Company prior to retirement (as defined by the Company, in
its discretion) or upon a Participant’s involuntary termination of employment by
the Company without cause, a Participant’s participation in the Plan and
opportunity to receive a Performance Award is forfeited and terminated.  Upon a
Participant’s termination of employment by the Company “for cause,” a
Participant’s participation in the Plan and opportunity to receive a Performance
Award is forfeited and terminated.  A termination “for cause” is a termination
pursuant to a finding or determination by the Company of theft, fraud,
embezzlement or any act which is detrimental or damaging to the business,
operation or reputation of the Company.

 

6.                        Change of Control

 

(a)                               For purposes of this Plan, a Change of Control
shall mean the first to occur of any of the following events:

 

(i)                      The acquisition by any person other than the Company,
or more than one person acting as a group, together with stock held by such
person or group, of beneficial ownership of more than 50% of the total fair
market value or total voting power of the Company’s then outstanding voting
securities;

 

(ii)                  Any one person or more than one person acting as a group
acquires, or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group, beneficial ownership of 35% or
more of the total voting power of the Company’s then outstanding voting
securities;

 

5

--------------------------------------------------------------------------------


 

(iii)              A majority of the members of the Company’s Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed or approved by a majority of the members of the Board who were members
of the Board prior to the initiation of the replacement; or

 

(iv)              Any one person or more than one person acting as a group
acquires, or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group, assets of the Company that have
a total gross fair market value of 40% or more of the total gross fair market
value of all of the assets of the Company immediately prior to the initiation of
the acquisition.

 

(b)                              Upon the occurrence of a Change of Control, the
Target Performance Share Amount shall immediately vest and be paid to
Participants as a Performance Award within 30 days of the date on which the
Change of Control occurs.

 

7.                                    Miscellaneous

 

(a)                               Tax Withholding.  The Company shall have the
right to deduct from any payments made or benefits accrued under the Plan, any
Federal, state, or local taxes required by law to be withheld.

 

(b)                              Employment Rights.  Neither the Plan nor any
action taken hereunder shall be construed as giving an Employee or Participant
any right to be retained in the employ of the Company nor shall any action taken
hereunder be construed as entitling the Company to the services of any Employee
or Participant for any period of time.  Nothing in the Plan shall be construed
as a limitation of the right of the Company to discharge a Participant at any
time with or without cause or notice and whether or not such discharge results
in the forfeiture of any amount under the Plan.

 

(c)                               Beneficiaries.  Each Participant shall have
the right, at any time, to designate a beneficiary or beneficiaries (both
primary and contingent) to whom payments under this Plan shall be made if the
Participant dies and amounts under this Plan are payable following the
Participant’s death.  Any beneficiary designation shall be made in writing and
filed with the Company and shall become effective only when received and
accepted by the Company.  A Participant may change his beneficiary designation
by filing a new designation with the Company.  The filing of a new beneficiary
designation will cancel any and all beneficiary designations previously filed. 
If a Participant fails to designate a beneficiary, or if all designated
beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, the payments under this Plan shall be made to the
Participant’s estate.

 

(d)                              Nontransferability.  A person’s rights and
interest under this Plan, including amounts payable, shall be solely the rights
of a general unsecured creditor of the Company and such rights may not be
assigned, pledged or transferred except to a designated beneficiary as provided
above.

 

(e)                               409A.  This Plan is intended to comply with,
or otherwise be exempt from, Code section 409A and any regulations and Treasury
guidance promulgated thereunder.  The Company shall undertake to administer,
interpret, and construe this Plan in a manner that does not result in the
imposition on any Participant of any additional tax, penalty, or interest under
Code section 409A.  Notwithstanding anything herein to the contrary, the Company
may accelerate the timing of payments to the extent permitted by, and in
accordance with, Treasury Regulation Section 1.409A-3(j)(4) or any successor
provision.  No Participant shall have any right to, directly or indirectly,
specify or elect the taxable year in which any payment that becomes due and
owing under this Plan shall be made.

 

6

--------------------------------------------------------------------------------


 

(f)                                  Timing of Payments.  Notwithstanding
anything herein to the contrary, a payment under this Plan that is to be made as
of a specified date (i.e., December 31, 2014) shall be treated by the parties as
having been paid on such specified date provided that the payment is made by no
later than the 15th day of the third calendar month following the specified
date.  Subject to the preceding and Section 6(b), any payment under this Plan
shall be treated by the parties as having been paid on the specified event
(i.e., death, Disability, or six months after Separation from Service) provided
that the payment is made on the date of the event, or on a later date within the
same calendar year or, if later, by the 15th day of the third calendar month
following the date of the event.

 

(g)                               Governing Law.  All matters relating to the
Plan shall be governed by the laws of the State of Maryland.

 

(h)                              Unfunded Benefit.  A Participant, his or her
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of the Company resulting from this Plan or
any Performance Award(s).  For purposes of the payment of benefits under this
Plan, any and all of the Company’s assets shall be, and remain, the general,
unpledged unrestricted assets of the Company.  The Company’s obligation under
this Plan shall be merely that of an unfunded and unsecured promise to pay money
in the future.

 

8.                                    Amendments

 

The Committee may, in its sole and absolute discretion, amend, suspend or
terminate the Plan or any portion of the Plan at any time provided, however,
that no such amendment, suspension or termination shall accelerate the payment
of any Performance Award in contravention of Section 409A of the Code.

 

9.                                    Aggregation of Employers

 

If the Company is a member of a controlled group of corporations or a group of
trades or business under common control (as described in Code section 414(b) or
(c), but substituting a 50% ownership level for the 80% level set forth in those
Code Sections), all members of the group shall be treated as a single employer
for any purposes under the Plan as Code section 409A shall require.

 

10.                            Aggregation of Plans

 

If the Company offers other deferred compensation plans in addition to this
Plan, those plans together with this Plan shall be treated as a single plan to
the extent required under Code section 409A.

 

11.                           Nature of Plan and Awards

 

The Plan is established as a sub-plan of The Ryland Group, Inc. 2011 Equity and
Incentive Plan, the terms of which are incorporated herein, and the Performance
Awards constitute performance-based stock unit awards granted thereunder.

 

7

--------------------------------------------------------------------------------